238 Ga. 198 (1977)
232 S.E.2d 246
BUTLER
v.
BUTLER.
31763.
Supreme Court of Georgia.
Submitted December 3, 1976.
Decided January 6, 1977.
*199 B. T. Edmonds, for appellant.
Altman, Williamson, McGraw & Loftiss, Sol Altman, Harry Jay Altman, II, for appellee.
JORDAN, Justice.
This appeal is from a final order granting child custody and alimony upon the granting of a divorce.
The first enumerated error complains that the trial court abused its discretion in granting the appellee custody of a minor daughter. The second alleged error is that the trial court "erred in granting appellant the sum of twelve and 50/100 dollars ($12.50) per week as the total alimony and child support."
No transcript accompanies the record and we therefore cannot find that the trial court abused his discretion in awarding custody of this child to appellee. In the absence of a transcript, we must assume the evidence supports the judgment of the court. Craigmiles v. Craigmiles, 237 Ga. 498 (228 SE2d 882) (1976).
What we have said above, also disposes of the alleged error in the award of alimony and child support. We point out, however, that the appellant has apparently misread the judgment for the order clearly provides for $12.50 per week as alimony and support for the wife, and an additional $12.50 per week for child support. While this sum is not large, we note that the husband was given custody of three children. We find no error.
Judgment affirmed. All the Justices concur.